Title: To James Madison from John Beckley, 4 May 1795
From: Beckley, John
To: Madison, James


Dear Sir,Monday Morning, 4th: May 1795. (Phila.)
I wrote you on this day week from New York, stating the causes which had induced a postponement of the settlement with Mr: Dohrman, until I could hear from you on the subject. I returned from New York on Friday evening and have been very unwell ever since, with the fever & Ague, occasioned by a cold caught in travelling, and I drop you this line merely to request as speedy an Answer to my former as possible. There is nothing new either here or at N York, but what the Newspapers contain; the president returned on Saturday. With my best respects to the ladies, I am, Dear Sir, Yrs.
J: Beckley.
The papers brought from N. Y. shall be forwarded the first opportunity. Shall write yo. fully as soon as I am able.
